DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-11, 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nosaka (2020/0153412).
Claim 1, Nosaka discloses a front end module (Front-end circuit, Fig. 34) comprising: 
an antenna terminal (210, Fig. 34 and 110, Figs. 1A-2) connected to an antenna (antenna 5, Fig. 34); 
a first filter (11, 11A, Figs. 1A-2) having a first end connected to the antenna terminal and having a first pass band (1805 to 1880 MHz, see P[0123]); and 

Claim 2, Nosaka discloses the front end module of claim 1, wherein the first pass band and the second pass band are separated from each other (they are separate, see the figures).
Claim 4, Nosaka discloses the front end module of claim 1, wherein the first filter and the second filter are configured to support one of Wi-Fi wireless communications and cellular wireless communications (long term evolution band, see P[0379]-[0381]).
Claim 5, Nosaka discloses the front end module of claim 1, wherein each of the first filter and the second filter comprises a bulk acoustic wave (BAW) filter (resonators that use bulk acoustic waves (BAWs), see P[0387]).
Claim 6, Nosaka discloses the front end module of claim 1, further comprising a switch (271, Fig. 34) comprising a first terminal (a terminal connected to a filter B39TRx) connected to a second end of the first filter and a second end of the second filter (e.g., terminal 120, Figs. 1A-2), and a second terminal (a second terminal of the switch 271 coupled to an amplifier 242) and a third terminal (a third terminal of the switch 271 coupled to a switch 253 and a receiver 263) selectively connected to the first terminal.

Claim 7, Nosaka discloses the front end module of claim 6, further comprising an RF integrated circuit (RFIC, Fig. 34 and see P[0362]) comprising a transmission terminal (a terminal connect to the amplifier 242) connected to the second terminal and a receiving terminal (a terminal connected to the receiver 263) connected to the third terminal.
Claim 8, Nosaka discloses the front end module of claim 7, further comprising a power amplifier (the amplifier 242) disposed between the second terminal and the transmission terminal.
Claim 9, Nosaka discloses the front end module of claim 7, further comprising a low noise amplifier disposed between the third terminal and the receiving terminal (Receiving amplifier circuits 261, 262, 263, and 264 are low-noise amplifiers, P[0370]).
Claim 10, Nosaka discloses a front end module (Front-end circuit, Fig. 34)  comprising: 
an antenna terminal (210, Fig. 34 and 110, Figs. 1A-2); 
a first filter (11, 11A, Figs. 1A-2) disposed between the antenna terminal and a first terminal (120, Figs. 1A-2) and having a first pass band (1805 to 1880 MHz, see P[0123]); 
a second filter (12, 12A, Figs. 1A-2) connected to the first filter in parallel and having a second pass band different from the first pass band (1880 to 1920 MHz, see P[0123]); 
a switch (switch 271, Fig. 34) including the first terminal and a second terminal and a third terminal selectively connected to the first terminal; and 

Claims 11, 13-16 are rejected as above since the elements and limitations are the same.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nosaka (2020/0153412).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Alicioglu et al. (2020/0136588) and Suzuki et al. (2007/0241985) disclose a first filter and a second filter connected in parallel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813. The examiner can normally be reached M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        3/19/22